Citation Nr: 1141656	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 10 percent for a right buttock scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Specifically, a December 2005 rating decision granted service connection for PTSD with an evaluation of 10 percent, and a March 2006 rating decision granted service connection for a right buttock scar and assigned a noncompensable rating for this disability. 

The issues of whether new and material evidence has been submitted to reopen claims of service connection for disabilities of the bilateral knees and a left ankle disability are also before the Board.  They will be addressed in a separate opinion by a panel of the Board.  See 38 U.S.C.A. §§ 7102, 7107(a) (West 2002); 38 C.F.R. §§ 19.3, 20.707 (2011). 

During the pendency of this appeal, the 10 percent rating for PTSD was increased to 30 percent, and the noncompensable rating for the right buttock scar was increased to 10 percent, by way of a December 2008 statement of the case (SOC).  The rating increase for PTSD was effective October 12, 2001, the date of the Veteran's claim.  In an April 2010 rating decision, an effective date of December 28, 1994 was granted for the 10 percent rating for the right buttock scar.  As the increased ratings do not represent a grant of the maximum benefits available, and as the Veteran continues to dispute the evaluations assigned his PTSD and right buttock scar, they remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2011, the Veteran testified at a Board hearing before the undersigned.  The Veteran also testified at a June 2009 hearing before a Decision Review Officer (DRO).  Transcripts of both hearings have been associated with the claims file. 

The Board notes that the Veteran's substantive appeal with respect to the evaluation of his PTSD was submitted in December 2009, and thus about one year after the December 2008 SOC and several years after the December 2005 rating decision.  Therefore, the substantive appeal was not timely filed.  See 38 C.F.R. § 20.302(b) (2011) (providing that a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ) mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of notification of the rating decision being appealed, whichever period ends later).  
However, a timely filed substantive appeal is not a jurisdictional bar to Board review, and it is thus within the Board's discretion to waive the issue of timeliness or to decline exercising jurisdiction over the claim.  Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).  In this case, the RO certified this appeal to the Board, the Veteran's representative continued to submit argument with regard to the evaluation of PTSD, and the Board took testimony on this issue at the July 2011 hearing.  Thus, given these circumstances, the requirement that there be a timely-submitted substantive appeal is deemed waived.  Percy v. Shinseki, No. 05-2961 (U.S. Vet. App. Apr. 17, 2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

At the July 2011 Board hearing, the Veteran argued that he had a neurological disorder associated with his right buttock scar.  Also, in March 2011, the Veteran submitted a claim for an increased rating for his service-connected bilateral hearing loss disability.  Neither of these claims has been addressed by the RO.  As such, the Board does not have jurisdiction over them and entitlement to service connection for a neurological disorder associated with the right buttock scar and the claim for an increased rating for bilateral hearing loss are REFERRED to the AOJ for appropriate action. 

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right buttock scar measures 2 square centimeters and is occasionally painful, with no adherence to underlying tissue, underlying soft tissue damage, or ulceration or breakdown of the scar, and no resulting limitation of motion. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right buttock scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7802 (as in effect prior to October 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

This appeal with regard to the evaluation of the Veteran's right buttock scar stems from a granted claim of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial rating cases.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a December 2001 letter informed the Veteran of the first three elements of service connection and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Further, a March 2006 letter informed the Veteran of how VA determines the degree of disability and the effective date.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, the Veteran had an opportunity to respond with additional argument and evidence before his claim was subsequently readjudicated and an SOC issued in December 2008.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Moreover, as the appeal stems from an initial grant of service connection, the Board finds that further notice is not required.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  Private medical records submitted by the Veteran are also in the file.  The Veteran's Social Security Administration (SSA) records were also requested by VA in February 2008.  VA received a response from SSA indicating that after a comprehensive search the Veteran's records could not be found and that further efforts to locate them would be futile.  It was noted that SSA benefits had been denied at the time due to the Veteran's ability to work.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA examination of the Veteran's scar was performed most recently in October 2008.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file, examined the Veteran, and described the Veteran's scar in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of the Veteran's scar since he was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for his service-connected right buttock scar.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

At the outset, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended twice during the pendency of this claim, which was submitted in December 1994.  The first amendment was effective August 30, 2002.  See 67 Fed. Reg. 49490-99 (July 31, 2002).  The second amendment was effective October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  As the Veteran's claim was submitted before that date, the current version of the rating criteria pertaining to scars will not be applied to the present claim.  See id.  

Nevertheless, the Board finds it may apply the criteria in effect during the pendency of this claim prior to August 30, 2002 to the entire period on appeal.  In this regard, the Board may no longer simply apply the rating criteria most favorable to a veteran's claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit); VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, neither Kuzma nor the General Counsel opinion prohibits the application of a prior regulation in effect during the pendency of a claim to the period on or after the effective date of a new regulation.  Thus, the Board finds that it may still apply the prior version of 38 C.F.R. § 4.118 to the period on or after August 30, 2002, which is the effective date of the amended criteria.  As will be discussed below, the evaluation under both versions of the rating criteria is the same. 

The Veteran's right buttock scar, which is the residual of a cyst that was excised during active service, has been assigned a 10 percent rating under DC 7804.  The criteria under DC 7804 both prior to and after the August 30, 2002 amendment are essentially the same.  Under DC 7804 as in effect prior to August 30, 2002, a 10 percent rating is assigned to scars which are superficial, tender, and painful on objective demonstration.  See 38 C.F.R. § 4.118 (2001).  Under the version of DC 7804 that went into effect on August 30, 2002, a 10 percent rating is provided for scars which are superficial and painful on examination.  See 38 C.F.R. § 4.118 (2003).  Thus, the August 30, 2002 amendment did not work a substantive change to DC 7804.

Turning to the evidence of record, a February 1995 VA examination report reflects that the Veteran had a quarter inch scar on the right gluteal area which was superficial and nontender.  There were no other findings with regard to this scar.  The Board notes that although the examination report makes reference to the "left gluteal area" in the examination findings, this is clearly a typo as the scar is on the right buttocks and the diagnosis based on the examination findings correctly refers to the right buttocks. 

In a July 2005 VA examination report, the Veteran's right buttock scar was described as measuring 2 centimeters and being circular in shape.  It was located in the middle one-third of the right buttock.  The scar was superficial.  There was pain throughout the entire length and width of the scar.  There was no adherence to underlying tissue.  Texture of the skin was irregular.  There was no ulceration or breakdown of the skin.  The scar was depressed throughout the entire width.  There was no inflammation, edema, or keloid formation.  The color of the scar compared to normal skin was the same.  There was no area of induration or inflexibility of the skin in the area of the scar.  Finally, there was no limitation of motion or limitation of function caused by the scar. 

In October 2008, a VA examination was performed to assess both the scar on the Veteran's right buttock as well as other scars on his back.  At the examination, the Veteran stated that his right buttock scar might itch or hurt "a few times in as many years."  He further stated that his scars were generally painless.  He experienced periods of irritation at least twice a year only with respect to the scars on his back.  Thus, by implication, the Veteran's right buttock scar was not painful even twice a year.  On examination, the scar measured approximately 1 by 2 centimeters.  The skin was irregular.  There was no adherence of the scar to underlying tissue.  The Veteran denied frequent loss of skin covering of the scars, such as ulcerations or breakdowns.  The Veteran also denied any functional limitation due to the scars.  

At the June 2009 DRO hearing, the Veteran stated that the pain in his right buttock scar was always a 5 or 6 on a pain scale of 0 to 10.  However, when it flared up the pain could be as high as an 8.  He stated that the pain was not so debilitating that he could not move, but it was tender enough that he could not sit on it or sleep on his back.  He further testified that the scar had always been tender consistently since he submitted his claim for service connection in December 1994.  He stated that when it flared up there was spasming of the muscle.  He also stated that in 2001 there was a severe flare-up of the scar during which the scar did not heal for a couple of months.  He stated that the scar would partially heal and then "inflame" again repeatedly.  He testified that during flare-ups the scar would interfere with a lot of activities such as golfing and riding motorcycles.  The Veteran also stated that there were areas of numbness, tingling, or itching around the scar.  He wondered in this regard whether his polysensory neuropathy, which was present in his hands, feet, and legs, was associated with his scar.  However, he stated that his neurologist had never told him so and that he had never thought of this possibility before the representative brought it up during questioning at the hearing.

At the July 2011 Board hearing, the Veteran argued that he had nerve damage associated with his right buttock scar.  He stated that a burning sensation radiated out from the scar which felt like a symptom of neuropathy.  He stated that it burned on the inside and was numb on the outside.  He stated that he experienced this radiating pain numerous times over the years.  He stated that sometimes the pain would last for three or four days, or up to a week, and then go away, and sometimes it would be present for over a month.  The Veteran also stated that a couple of times a year the scar would open again and then scab over.  

In carefully reviewing the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted under DC 7804 as this is the maximum evaluation provided for superficial scars that are painful. 

The Board has also considered whether a higher or separate evaluation is warranted under another diagnostic code.  Under DC 7803 as in effect prior to August 30, 2002, scars which are superficial, poorly nourished and with repeated ulceration, warrant a 10 percent rating.  38 C.F.R. § 4.118, (2001).  Under DC 7803 as amended in August 2002, scars which are superficial and unstable are assigned a 10 percent rating.  See 38 C.F.R. § 4.118 (2003).  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).  The Board finds that a separate rating is not warranted under either version of DC 7803.  Specifically, the February 1994 VA examination, July 2005 VA examination, and October 2008 VA examination all reflect that the Veteran's scar was not subject to repeated ulceration and are negative for findings that it is poorly nourished or subject to frequent loss of covering of the skin.  At the July 2011 Board hearing, the Veteran stated that his scar would open up and then scab over a couple of times a year.  However, the Board finds that this does not amount to "repeated ulceration."  Moreover, at the October 2008 VA examination, the Veteran denied frequent loss of skin covering of the scars, such as ulcerations or breakdowns.  Thus, the Board does not find it credible that the Veteran has repeated ulceration of the scar.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  As such, a separate rating under DC 7803 as in effect prior to and as of August 30, 2002 is not warranted. 

Diagnostic Code 7805, as in effect prior to and as of August 30, 2002, provides for rating scars based upon limitation of motion of the affected part.  See 38 C.F.R. § 4.118 (2001, 2003).  Here, the February 1995, July 2005, and October 2008 VA examinations are all negative for findings of limitation of motion associated with the Veteran's scar.  Moreover, at the October 2008 VA examination, the Veteran denied any functional limitation due to the scars.  Although the Veteran stated at the June 2009 DRO hearing that the scar interfered at times with his ability to do certain activities such as playing golf or riding motorcycles, the Board does not find that this amounts to limitation of motion.  Indeed, the fact that the three VA examinations are negative for findings or a reported history of interference with activities casts doubt on the credibility of the Veteran's statements at the hearing, especially in light of the fact that he denied any functional limitations at the October 2008 VA examination.  See Caluza v. Brown, 7 Vet. App. at 511.  Accordingly, because the Board finds that the Veteran's scar has not caused any limitation of motion, a separate rating under either version of DC 7805 is not warranted. 

The Board has considered the application of other diagnostic codes under the rating criteria as amended in August 30, 2002.  In this regard, DC 7801 applies to scars other than head, face, or neck, that are deep or that cause limited motion.  Under this diagnostic code, a 10 percent rating is assigned for scars exceeding 6 square inches (39 sq. cm.).  See 38 C.F.R. § 4.118 (2003).  A deep scar is defined as one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7801, Note (2).  Here, the Veteran's scar has not been shown to be deep or to cause limited motion, as discussed above.  Nor has it been shown to exceed 39 square centimeters.  Rather, it has not been shown to measure about a quarter square inch or 2 square centimeters.  Thus, a compensable rating is not warranted under DC 7801.  See id.

Under DC 7802, scars other than head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating if they exceed an area or areas of 144 square inches (929 sq. cm.).  See 38 C.F.R. § 4.118.  Because the Veteran's scar does not exceed an area of 929 square centimeters, a separate compensable rating is not warranted under DC 7802.  

The Board acknowledges the Veteran's statements at the June 2009 DRO hearing and July 2011 Board hearing regarding the pain and interference with activities associated with the Veteran's right buttock scar, as well as his periods of flare-ups.  Unfortunately, the Board does not find these statements to be credible as they manifestly contradict his reported history at the October 2008 VA examination, in which he stated that his right buttock scar was generally not painful and did not cause any functional limitations.  See Caluza, 7 Vet. App. at 511.  The Board believes that the Veteran would have reported that he experienced constant pain and interference with activities at the VA examination if such were in fact the case.  The Veteran's account at the hearing of a more severe disability picture are in conflict with the findings in the February 1995, July 2005, and October 2008 VA examinations.  It is especially in conflict with the Veteran's reported history at the October 2008 VA examination.  Accordingly, the Board does not find these statements to be reliable insofar as they suggest a more severe level of disability.  Moreover, as discussed above, a rating in excess of 10 percent is not provided under DC 7804 for scars which are painful.  

The Board has also considered the Veteran's argument that he has a neurological disorder associated with his right buttock scar.  However, while the Veteran is competent to describe his symptoms, the Board finds that he does not have the medical training or experience to render a competent opinion as to whether he has a neurological disorder caused or aggravated by his right buttock scar.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994); see also 38 C.F.R. § 3.159(a) (2011).  This is a determination that is medically complex and cannot be based on lay observation alone.  See id.  As the medical evidence of record, including the three VA examinations, is negative for findings that the Veteran has a neurological disorder associated with his right buttock scar, the Board finds that it is not within the scope of this appeal.  A claim for service connection for a neurological disorder has been referred to the AOJ in the INTRODUCTION to this opinion. 

The Board acknowledges the Veteran's contention that his right buttock scar is more disabling than contemplated by the current evaluation.  However, the Board finds that the Veteran's contention is outweighed by the competent and credible medical evidence evaluating the true severity of this disability based on objective clinical findings for the reasons discussed above.  In this regard, the Board finds that VA examiners and physicians have the training and medical expertise necessary to determine the actual degree of impairment associated with the Veteran's scar.  Therefore, greater evidentiary weight is accorded the findings in the VA examinations than the Veteran's lay statements.  

Accordingly, the Board finds that a rating in excess of 10 percent for the Veteran's right buttock scar is not warranted at any point since the Veteran's initial claim for service connection.  Thus, staged ratings are not appropriate for the period of time covered by this claim.  See Fenderson, 12 Vet. App. at 126. 

The Board has considered whether to address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2011).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that the Veteran is prevented from engaging in substantial gainful employment due to his right buttock scar.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  For the reasons discussed above, the Board finds that the Veteran's right buttock scar is contemplated and reasonably described by the rating criteria.  See id.  The competent and credible evidence of record does not show that the Veteran has symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's right buttock scar presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  However, the Board notes that the Veteran has not stated and the evidence does not otherwise show that such factors are present.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for the Veteran's right buttock scar is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an initial rating in excess of 10 percent for a right buttock scar is denied. 


REMAND

The issue of entitlement to an increased rating for PTSD must be remanded for further development to ensure a complete and current record on appellate review. 

At the July 2011 Board hearing, the Veteran stated that his PTSD had worsened in severity since he was last examined by VA in October 2008.  As this examination is now over three years old, the Board finds that remand is warranted for a new VA examination to determine the current degree of impairment associated with the Veteran's PTSD.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. §§ 3.326 (2010), 3.327(a) (2011).  

The Veteran's outstanding VA treatment records from 2008 to the present should also be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from 2008 to the present should be obtained and associated with the claims file. 

2. The Veteran should be scheduled for a VA psychiatric examination to assess the current level of severity of his service-connected PTSD.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed. 

The examiner should identify the nature, frequency, and severity of the Veteran's PTSD symptoms and any resulting functional impairment, particularly with regard to employability.  In addition, the examiner should provide a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned as it pertains to the Veteran's PTSD.  

The examiner should also provide an opinion addressing the effect of the Veteran's PTSD on his occupational and social functioning.  Specifically, the examiner should state whether the Veteran's PTSD has resulted in one of the following: 
a. An occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).
b. Reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
c. Deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)
d. Total occupational and social impairment. 

The opinion must be supported by a thorough explanation.  In this regard, it would be helpful to provide specific examples and refer to specific symptoms.  

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


